DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Group II, claims 11-20, in the reply filed on 08-09-2021 is acknowledged.
Claims 1-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08-09-2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the stability" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the treating condition" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, the limitation will be interpreted as --the treating composition
Claim 18 recites “the charging of a feed composition into a submerged combustion melting comprising a geometry”.  It is unclear what “comprising a geometry” is referring to.  It appears grammatically to be part of the limitation of “the charging…”, but there is no recitation of “a geometry” in claim 11.
Claim 19 recites the limitation "the roof of the fining zone" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the roof of the melting zone" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 11, 14-15, 18, and 20 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Dolf ‘587 (US 3,260,587).
Regarding claim 11, Dolf ‘587 teaches:
charging a feed composition into a submerged combustion melter, at least a portion of the feed composition comprising a vitrifiable material (column 1, lines 11-13, 41-47, and 70; column 2, lines 3-9; column 3, lines 25-28; Figs. 1-2)
heating the feed composition with one or more submerged combustion burners, thereby melting at least a portion of the vitrifiable material in a melting zone of the submerged combustion melter to form a turbulent molten mass of glass and bubbles in the melting zone (column 1, lines 11-13, 20-23, and 41-47; column 1, line 71-column 2, line 3; column 3, lines 33-41 and 66-74; Figs. 1-2)
allowing the turbulent molten mass of glass and bubbles to flow into a fining zone in the submerged combustion melter downstream of the melting zone, the fining zone devoid of submerged combustion burners and other apparatus or components that would increase turbulence above that in the melting zone, thus forming a fined molten mass of glass having foam on an upper surface thereof (column 1, lines 47-49 and 66-71; column 3, lines 69-74; Figs. 1-2 - wherein Dolf ‘587 does not describe or illustrate any apparatus that would increase turbulence in the fining zone)
maintaining a substantially equal level of molten glass in the melting zone and the fining zone, wherein the melter comprises a floor in the melting zone being substantially horizontal and a floor in the fining zone disposed below the substantially horizontal floor in the melting zone (column 1, lines 66-71; column 3, lines 69-74; Fig. 1; the floor in fining section 1 is below the horizontal floor in melting chamber 3).
Regarding claim 14, Dolf ‘578 further teaches allowing the turbulent molten mass of glass and bubbles to flow from the melting zone (melting chamber 3), over a step (weir 2), and into the fining zone (fining section 1), wherein a top surface of the step is disposed at an elevation higher than the floor of the melting zone (Fig. 1; column 1, lines 66-71; column 3, lines 66-74).
Regarding claim 15, Dolf ‘578 further teaches allowing the turbulent molten mass of glass and bubbles to flow into a treating zone devoid of submerged combustion burners and other apparatus or components that would increase turbulence above that in the melting zone, thus forming a less turbulent molten mass of glass containing bubbles in the treating zone, the treating zone immediately downstream of the melting zone and immediately upstream of the fining zone (weir 2, Fig. 1; column 3, lines 66-74).
Regarding claim 18, Dolf ‘578 further teaches the charging of a feed composition into a submerged combustion melter comprising a geometry comprises feeding a feed zone upstream 
Regarding claim 20, Dolf ‘578 further teaches exhausting the submerged combustion melter employing an exhaust stack positioned in a roof of the melting zone (flue 9, Fig. 1; column 2, lines 10-12).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 12-13 and 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dolf ‘587 (US 3,260,587) in view of Suzuki ‘728 (JP 58-199728 - English language translation provided herewith and referenced herein).
Regarding claim 12, Dolf ‘587 teaches that the glass will continue on from the fining zone (column 1, lines 47-49; column 3, lines 71-74), but is silent regarding allowing the turbulent molten mass of glass and bubbles to flow into a flow channel downstream of the fining zone, 
Regarding claim 13, in the combination of Dolf ‘587 and Suzuki ‘728, the throat would be disposed fully below the surface of the molten glass (throat 27, Fig. 2 of Suzuki ‘728).  Thus if foam is present on the upper surface of the fined molten glass in the fining zone, it would have been obvious to one of ordinary skill in the art at the time of the invention that partition 26 defining an upper bound of throat 27 would retain at least a portion of foam on the upper surface of the fined molten mass of glass in the fining zone.
Regarding claim 19, Dolf ‘587 is silent regarding exhausting the submerged combustion melter employing an exhaust stack positioned in a roof of the fining zone.  Suzuki ‘728 suggests exhausting a submerged combustion melting employing an exhaust stack (air outlet 30) positioned in a roof of a fining zone (clarifying vessel 3) for the benefit of providing an outlet for 

Claim(s) 16 and 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dolf ‘587 (US 3,260,587) in view of Johnson ‘525 (US 2009/0320525 A1).
Regarding claim 16, Dolf ‘587 is silent regarding injecting a treating composition into the less turbulent molten mass of glass containing bubbles in the treating zone using one or more non-burner apparatus, thus form a treated molten mass of glass having foam on an upper surface thereof.  In analogous art of glass melting and fining, Johnson ‘525 suggests an apparatus comprising a treating zone (tube 23 and vessel 20, Fig. 2) immediately downstream of a melting zone (melter 14, Fig. 2) and immediately upstream of a fining zone (fining vessel 22, Fig. 2), and injecting a treating composition into molten glass containing bubbles in the treating zone using one or more non-burner apparatus (gas injection tube 44, Fig. 2) to form a treated molten mass of glass for the benefit of aiding fining of the molten glass, adjusting valence state of chemical fining in the molten glass, or modifying chemistry of the glass (¶ [0014], [0036], [0048], [0049]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Dolf ‘587 by injecting a treating composition into the less turbulent molten mass of glass containing bubbles in the treating zone using one or more non-burner apparatus, thus forming a treated molten mass of glass having foam on an upper surface thereof for the benefit of aiding fining of the molten glass, adjusting valence state 
Regarding claim 17, Johnson ‘525 suggests the treating composition as described above, and further decreasing stability of the bubbles using the treating composition (¶ [0036], [0048], [0049]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin Snelting whose telephone number is (571)272-7169. The examiner can normally be reached Monday to Thursday, 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN SNELTING/Primary Examiner, Art Unit 1741